internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-118074-00 date date legend acquiring target bank state x this letter responds to a letter from your authorized representative dated date regarding the federal_income_tax consequences of a proposed transaction the information submitted for consideration is summarized below acquiring is organized under the laws of state x and is registered under the investment_company act the act as a non-diversified closed-end management investment_company acquiring has elected to be taxed as a regulated_investment_company ric under sec_851 through of the internal_revenue_code target is organized under the laws of state a and is registered under the act as a non-diversified closed-end management investment_company target has elected to be treated as a regulated_investment_company ric under sec_851 through of the internal_revenue_code acquiring and target share the same investment objective which is to provide shareholders with current income that is exempt from federal_income_tax and to provide shareholders the opportunity to own shares whose value is exempt from state x personal_property_tax each fund seeks to achieve its investment objective by investing primarily in a portfolio of long-term investment grade municipal obligations the interest on which is in the opinion of bond counsel to the issuer exempt from federal_income_tax municipal_bonds under normal circumstances each fund invests at plr-118074-00 least of its assets in municipal obligations with remaining maturities of one year or more that are covered by insurance guaranteeing the timely payment of principal at maturity and interest when due acquiring currently has outstanding one class of voting common_stock and five series of voting preferred_stock target has outstanding one class of voting common_stock and one series of voting preferred_stock both acquiring and target file their income_tax returns based on the accrual_method of accounting for what are represented to be valid business reasons acquiring and target have approved a plan_of_reorganization pursuant to the plan acquiring and target propose the following transaction the reorganization i ii iii iv target will transfer all of its assets and liabilities to acquiring in exchange for an equal value of newly issued acquiring voting common_stock and voting preferred_stock no fractional shares will be issued due to the expense and inconvenience of issuing and transferring fractional shares acquiring’s transfer agent bank will aggregate all fractional shares of acquiring common_stock and sell the resulting whole shares on a national exchange at the current market price each holder of a fractional interest will be entitled to a pro_rata share of the cash proceeds in lieu of acquiring fractional shares target will liquidate and distribute to its shareholders all of the acquiring stock received in the exchange each target shareholder will receive a proportionate number of acquiring common and preferred shares equal to the aggregate net asset value of the target common or preferred shares owned by such shareholder on the exchange date target will dissolve in accordance with the laws of state x and will terminate its registration under the act acquiring may sell up to of the assets received from target in the transaction to unrelated purchasers and will reinvest any proceeds consistent with its investment objectives and policies acquiring and target have made the following representations in connection with the transaction a b the fair_market_value of the acquiring stock received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange there is no plan or intention by target shareholders who own or more of the target stock and to the best knowledge of the management of target there is no plan or intention on the part of the remaining shareholders of target to sell plr-118074-00 exchange or otherwise dispose_of a number of shares of acquiring stock received in the reorganization that would reduce target shareholders’ ownership of acquiring stock to a number of shares having a value as of the date of the reorganization of less than of the value of all of the formerly outstanding_stock of target as of the same date for purposes of this representation shares of target stock exchanged for cash or other_property or surrendered by dissenters will be treated as outstanding target stock on the date of the reorganization moreover shares of target stock and shares of acquiring stock held by target shareholders and otherwise sold redeemed or disposed of prior to or subsequent to the reorganization will be considered in making this representation acquiring will acquire at least of the fair_market_value of the net assets and at least of the fair_market_value of the gross assets held by target immediately prior to the reorganization for purposes of this representation amounts paid_by target to dissenters amounts used by target to pay its reorganization expenses amounts paid_by target to shareholders who receive cash or other_property and all redemptions and distributions except for regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the reorganization acquiring has no plan or intention to reacquire any of its stock issued in the reorganization after the reorganization acquiring will use the assets acquired from target in its business except that a portion of these assets may be sold or otherwise_disposed_of in the ordinary course of acquiring’s business any proceeds will be invested in accordance with acquiring’s investment objectives acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the reorganization except for dispositions made in the ordinary course of business target will distribute to its shareholders the stock of acquiring it receives pursuant to the plan_of_reorganization the shares of acquiring preferred_stock to be received by the target preferred shareholders in exchange for their shares of target preferred_stock will be identical to the shares of target preferred_stock exchanged the liabilities of target assumed by acquiring and any liabilities to which the transferred assets of target are subject were incurred by target in the ordinary course of its business c d e f g h plr-118074-00 i j k l m n o p q r following the reorganization acquiring will continue the historic_business of target or use a significant portion of target’s historic_business_assets in the continuing business target acquiring and the shareholders of target will pay their respective expenses if any incurred in connection with the reorganization there is no intercorporate indebtedness existing between acquiring and target that was issued acquired or will be settled at discount acquiring and target each meets the requirements of a regulated_investment_company in sec_368 the fair_market_value of the assets of target transferred to acquiring will equal or exceed the sum of the liabilities to be assumed by acquiring plus the amount of the liabilities if any to which the transferred assets are subject acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of target cash is being distributed to shareholders of target in lieu of fractional shares of acquiring solely to save acquiring the expense and inconvenience of issuing and transferring fractional shares and such cash does not represent separately bargained for consideration in the reorganization the total cash consideration that will be paid to target shareholders instead of issuing fractional shares of acquiring stock will not exceed one percent of the total consideration that will be issued to target shareholders in exchange for their shares of target stock the fractional share interests of each shareholder of target will be aggregated and no target shareholder will receive cash in an amount equal to or greater than the value of one full share of acquiring stock target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 target and acquiring have elected to be taxed as rics under sec_851 and for all of their taxable periods including the last short taxable_period ending on the date of the reorganization for target have qualified for the special tax treatment afforded ric’s under the code after the reorganization acquiring intends to continue to so qualify there is no plan or intention for acquiring the issuing_corporation as defined in sec_1_368-1 or any person related as defined in sec_1_368-1 to acquiring to acquire during the five-year period beginning on the date of the reorganization with consideration other than acquiring stock acquiring stock furnished in exchange for a proprietary interest in target in the reorganization plr-118074-00 either directly or through any transaction agreement or arrangement with any other person except for cash distributed to target’s common shareholders in lieu of fractional shares of acquiring s during the five-year period ending on the date of the reorganization i neither acquiring nor any person related as defined in sec_1_368-1 to acquiring will have acquired target stock with consideration other than acquiring stock ii neither target nor any person related as defined in sec_1_368-1 without regard to sec_1_368-1 to target will have acquired target stock with consideration other than acquiring stock or target stock and iii no distributions will have been made with respect to target stock other than ordinary normal regular dividend distributions made pursuant to target's historic dividend paying practice either directly or through any transaction agreement or arrangement with any other person except for a cash paid to dissenters and b distributions described in sec_852 and sec_4982 t the aggregate value of the acquisitions redemptions and distributions discussed in paragraphs r and s above will not exceed of the value without giving effect to the acquisitions redemptions and distributions of the proprietary interest in target on the effective date of the reorganization based solely on the information submitted and on the representations set forth above we hold as follows the acquisition by acquiring of substantially_all of the assets of target as described in steps i - iv above will qualify as a reorganization within the meaning of sec_368 target and acquiring each will be a_party_to_a_reorganization within the meaning of sec_368 target will recognize no gain_or_loss on the transfer of its assets to acquiring in exchange solely for voting shares of acquiring stock or on the distribution of acquiring stock to its shareholders sec_361 c acquiring will recognize no gain_or_loss on the receipt of the assets of target in exchange for voting_stock of acquiring sec_1032 the basis of target's assets in the hands of acquiring will be the same as the basis of those assets in the hands of target immediately prior to the reorganization sec_362 acquiring's holding_period for the target assets acquired will include the period during which such assets were held by target sec_1223 plr-118074-00 the common and preferred shareholders of target will recognize no gain_or_loss on their respective receipt of common_stock and preferred_stock of acquiring solely in exchange for their target shares except to the extent that the target shareholders receive cash representing an interest in fractional shares of acquiring in the reorganization sec_354 the basis of the acquiring stock received by the target shareholders will be the same as the basis of the target stock surrendered in exchange therefor sec_358 the holding_period of the acquiring stock received by the target shareholders in exchange for their target stock will include the period during which the shareholders held the target stock exchanged therefor provided that the shareholders held such stock as a capital_asset on the date of the exchange sec_1223 the payment of cash to the target shareholders in lieu of fractional shares of acquiring will be treated as though the fractional shares were distributed as part of the reorganization and then redeemed by acquiring the cash payment will be treated as a distribution in full payment for the fractional shares deemed redeemed under sec_302 with the result that such target shareholders will have short-term or long-term_capital_gain or loss to the extent that the cash distribution differs from the basis allocable to their fractional shares pursuant to sec_381 and b of the code and sec_1_381_a_-1 and sec_1_381_b_-1 of the income_tax regulations the tax_year of target will end on the effective date of the reorganization and acquiring will succeed to and take into account the items of target described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder we express no opinion about the tax treatment of the proposed transaction under any other provisions of the code and income_tax regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings specifically no opinion was requested and none is expressed about whether either acquiring or target qualifies as a ric that is taxable under subchapter_m part of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-118074-00 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel corporate chief branch by
